Citation Nr: 0403382	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-04 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits based on reimbursement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had had active duty from October 1946 to June 
1947, and from July 1949 to May 1952.  The appellant is the 
veteran's surviving daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  

The record reflects that nonservice-connected death burial 
benefits were granted in July 2001.  At her personal hearing 
before the Board in July 2003, the appellant raised the issue 
of entitlement to service-connected burial benefits.  
Additionally raised at this hearing was a claim to reopen the 
issue of entitlement to service connection for the cause of 
the veteran's death.  These matters have not been developed 
for appellate review and are therefore referred to the RO for 
appropriate disposition.  
 
This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The record reflects that in a claim received in June 2000, 
the veteran sought entitlement to an increased disability 
evaluation for his service-connected low back disorder, and 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.  On 
October 12, 2000, during the pendency of this claim, the 
veteran died.  Although the RO issued a rating decision 
denying the veteran's claims on October 24, 2000, the action 
was voided as a matter of law by the veteran's death.  
Landicho v. Brown, 7 Vet. App. 42 (1994).

The appellant seeks accrued benefits, based upon the 
veteran's claim pending at the time of his death.  Accrued 
benefits are defined as "periodic monetary benefits to which 
an individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years."  See 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
3.1000(a) (2003).

The Veterans Claims Assistance Act of 2000 (VCAA) expanded 
the duty of VA to notify the appellant and the representative 
of requisite evidence, and enhanced the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Recent decisions 
by the appellate courts have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record in this matter does not indicate that the 
appellant was apprised in accordance with the VCAA of what 
evidence would substantiate her claim, nor of the specific 
allocation of responsibility for providing such evidence.  
Id.  In order to ensure that the appellant is accorded these 
due process rights, the appeal is remanded for the following 
actions:

1.  The RO will advise the appellant 
of what evidence would substantiate 
the claim in accordance with the 
provisions of the VCAA.  
Contemporaneous with this advisement, 
the RO must advise the appellant that 
her claim for accrued benefits will 
be adjudicated on the basis of 
evidence actually or constructively 
in the possession of VA at the time 
of the veteran's death, and that if 
she is aware of any other existing VA 
treatment records that were not in 
the veteran's claims folder, she 
should advise the RO of their 
location.  The RO should then obtain 
these records and associate them with 
the claims folder.  

2.  Thereafter, the RO should take 
such additional development action as 
it deems proper with respect to the 
claims.  Following such development, 
the RO should review and readjudicate 
the claim.  If any such action does 
not resolve the claim, the RO shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, 
the case should be returned to the 
Board for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

